—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 18, 1999, which, inter alla, ruled that claimant was ineligible to receive unemployment insurance benefits because she was an independent contractor:
*855Claimant challenges a decision of the Unemployment Insurance Appeal Board ruling that the nature of her position as a pet groomer with a kennel was that of an independent contractor rather than an employee. Although there was conflicting testimony between claimant and the kennel owner, the Board credited testimony establishing that an independent contractor arrangement was made whereby, inter alla, claimant provided her own grooming tools, methods and assistant, negotiated a higher fee and groomed dogs at her own home as well as the kennel. We find that this proof provides substantial evidence to support the Board’s finding that claimant was an independent contractor, even though there was also some evidence sufficient to support a contrary result (see, Matter of Radtchenko [Commissioner of Labor], 252 AD2d 688, lv denied 92 NY2d 815; Matter of Parker [Meyer Assocs.—Sweeney], 236 AD2d 721). Although claimant relies upon the fact that an Internal Revenue Service ruling established claimant as an employee for Federal tax purposes, this ruling was not binding on the Board (see, Matter of American Home Improvement Prods. [Commissioner of Labor], 261 AD2d 760, 762). We have examined claimant’s remaining contentions and find them to be unpersuasive.
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.